Citation Nr: 0609285	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  98-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for a left wrist 
disability.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a cervical spine 
disability and if so whether the reopened claim should be 
granted.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability and if so whether the reopened claim should be 
granted.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from May 1962 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In January 1999, the veteran provided testimony at a hearing 
before an RO hearing officer.  A transcript of the hearing is 
of record.

The Board remanded the case in July 2003 for further 
development, and the case was returned to the Board in 
January 2006.  

Although the RO has addressed the veteran's service 
connection claims on a de novo basis, apparently having 
determined that new and material evidence has been presented, 
the Board must determine on its own whether new and material 
evidence has been submitted to reopen the claims.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  Entitlement to service connection for disabilities of the 
cervical spine and low back was denied by unappealed rating 
decision of November 1996.

2.  Subsequently received evidence includes evidence that is 
not cumulative or redundant of the evidence previously of 
record and is so significant that it must be considered to 
fairly decide the claims.

3.  A cervical spine disorder was not present in service or 
manifested within one year of the veteran's discharge from 
service, and the veteran's current cervical spine disorder is 
not related to service.  

4.  A low back disorder was not present in service or 
manifested within one year of the veteran's discharge from 
service, and the veteran's current low back disorder is not 
related to service..  

5.  The veteran's left wrist disability is manifested by 
limitation of motion, but dorsiflexion is to more than 15 
degrees and palmar flexion is to more than 0 degrees.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claims for service connection for disabilities of 
the cervical spine and low back.  38 U.S.C.A. § 5108 (2005); 
38 C.F.R. § 3.156(a) (2001).

2.  A cervical spine disability was not incurred or 
aggravated during active duty, and the incurrence or 
aggravation of arthritis of the cervical spine during such 
service may not be presumed.  38 U.S.C.A. § 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

3.  A low back disability was not incurred or aggravated 
during active duty, and the incurrence or aggravation of 
arthritis of the lumbosacral spine during such service may 
not be presumed.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).   

4.  The criteria for a compensable rating for residuals of a 
left wrist fracture have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5215 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

Entitlement to service connection for disabilities of the 
cervical spine and low back was denied in an unappealed 
rating decisions of October and November 1996 based upon the 
absence of medical evidence of the claimed disabilities in 
service.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence added to the record since the November 1996 
rating decision includes medical evidence of a nexus between 
current disabilities of the veteran's cervical spine and low 
back and his military service.  This evidence is clearly new 
and material so reopening of the claims is in order.


II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

In the present case, the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA.  He was 
provided with the notice required by the VCAA through 
supplemental statements of the case and correspondence dated 
in February 2002.  Although the originating agency did not 
specifically request him to submit any pertinent evidence in 
his possession, it did inform him of the evidence that would 
be pertinent and request him to submit such evidence or 
provide VA with the information and any authorization 
necessary for VA to obtain such evidence.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for either of these 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant in not 
notifying him of the evidence pertinent to those elements.

With respect to the duty to assist, the record reflects that 
all available evidence pertaining to the veteran's claims has 
been obtained.  In particular, the veteran's service medical 
records as well as available post service treatment records 
have been obtained.  In addition, he has been provided VA 
examinations in connection with his claims.  Neither the 
veteran nor his representative has identified any 
outstanding, available evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on any of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  



III.  Service Connection

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Analysis

The veteran contends that service connection is warranted for 
current disabilities of his cervical spine and low back 
because they are due to trauma sustained in October 1969 when 
he fell through a rough and landed on a concrete floor 
approximately 8 to 10 feet below.  He alleges that he landed 
on his buttocks and broke his left wrist as a result of using 
his left arm to help break the fall.  He has submitted 
photographs of the place where the fall occurred.  In 
addition, his supervisor at the time of the incident has 
provided an August 1997 statement supporting the veteran's 
contention that he fell through a roof.  The supervisor also 
stated that the veteran sustained various bruises and a 
broken arm for which hospitalization and reassignment to a 
position requiring less stretching and strenuous duties were  
required.  

The medical evidence shows that the veteran currently has 
disabilities of his cervical spine and low back; however, the 
earliest contemporaneous medical evidence of either of the 
claimed disabilities is dated in 1996.  

Two private physicians have provided statements supporting 
the veteran's contention that his claimed disabilities are 
related to trauma sustained in service when he fell through a 
roof.  

Dr. Peter Frank has based in his opinion in part upon the 
extent of pathology demonstrated on an X-ray study and an MRI 
in 1996.  His opinion is also based upon the veteran's 
description of the service trauma and the veteran's reported 
history of experiencing increasing pain and limitation of 
motion of the cervical spine and low back since the original 
injury in 1969.

Dr. Ralph F. Salzer has also opined that the veteran's 
claimed disabilities are due to trauma sustained when he fell 
through a roof in service.  This opinion is also based, at 
least in part, upon history reported by the veteran of 
injuring his cervical spine and low back in service.  Dr. 
Salzer did not otherwise support his opinion.

Although these opinions are competent evidence of a nexus 
between the veteran's claimed disabilities and his military 
service, the Board has found the opinions to be lacking in 
probative value because they are premised on the faulty 
proposition that the veteran injured his low back and 
cervical spine in service and the opinion of Dr. Frank is 
based at least in part on the faulty proposition that the 
veteran has been experiencing increasing pain and limitation 
of motion of the cervical spine and low back since the 
alleged trauma.

In the Board's opinion, the service medical records are the 
most probative evidence of whether the veteran sustained an 
injury of his cervical spine or low back in service.  They 
show that the veteran was seen in October 1969 because of 
superficial abrasions of the right leg, forehead and both 
arms.  He returned later in October 1969 because of left hand 
complaints.  An X-ray study disclosed fractures of the distal 
end of the radius and ulna.  Service medical records do not 
show that the veteran complained of any problem with his 
cervical spine or low back or that he was found to have an 
injury or disorder of the cervical spine or low back.  
Moreover, the report of examination for discharge shows that 
his cervical spine and low back were found to be normal on 
clinical evaluation, and the report of medical history 
completed in connection with the discharge examination shows 
that he denied any history of problems related to his 
cervical spine or low back.  

The Board also considers it significant that the veteran 
filed a claim for service connection in January 1971, but did 
not claim entitlement to service connection for disability of 
the cervical spine or low back at that time or until 1996, 
more than 25 years following his discharge from service.  In 
the Board's opinion, the statements provided by the veteran 
many years after the events in question and following the 
filing of his claim for compensation benefits are not 
reliable and do not provide an adequate basis for the medical 
opinions linking his claimed disabilities to service.

The Board has found an August 2005 VA medical opinion that it 
is not at least as likely as not that the claimed 
disabilities are related to service to be the most probative 
evidence concerning the etiology of the claimed disabilities 
because the VA physician rendered the opinion after examining 
the veteran and reviewing the claims folder, to include the 
service medical records; and properly supported the opinion 
by noting the absence of evidence in service medical records 
of significant injury, the relative absence of symptoms for 
20 to 30 years after service, and that the current 
degenerative changes in the veteran's spine are very common 
in the veteran's age bracket.  

Accordingly, the Board must conclude that service connection 
is not warranted for disability of the cervical spine or low 
back.  In reaching this decision, the Board has a considered 
the doctrine of reasonable doubt, but has concluded that it 
is not applicable to these claims because the preponderance 
of the evidence is against the claims.

IV.  Compensable Rating

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004). 
Separate diagnostic codes identify the various disabilities.

The veteran's left wrist disability is evaluated under 
Diagnostic Code 5215, which provides a 10 percent rating for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  Dorsiflexion of the wrist to 70 degrees is considered 
full and palmar flexion to 80 degrees is considered full.  
See 38 C.F.R. § 4.71, Plate I.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

As noted above, service medical records show that the veteran 
sustained fractures of the distal end of the radius and ulna.  
Service connection with a noncompensable evaluation was 
granted for the residuals of the fractures by rating decision 
in May 1977.  A noncompensable evaluation has remained in 
effect for the disability since then.

Although the medical evidence shows that the veteran has 
sought treatment for the fracture residuals in recent years, 
none of the medical evidence indicates that the veteran has 
been found to have limitation of motion of the wrist to the 
degree required for a compensable evaluation.  Furthermore, 
an August 2005 VA examination of the veteran's left wrist 
disclosed no redness, swelling or deformity.  The veteran 
demonstrated 45 degrees of palmar flexion, 40 degrees of 
volar flexion, 15 degrees of radial deviation and 30 degrees 
of ulnar deviation.  In addition, the examiner did not find 
any evidence of pain, incoordination, fatigability, or 
weakness on motion.  

Thus, even when all pertinent disability factors are 
considered, it is clear that the disability does not warrant 
a compensable rating under Diagnostic Code 5215.  The Board 
has considered whether there is any other appropriate basis 
for granting a compensable evaluation but has found none.  In 
particular, the Board has considered whether a compensable 
evaluation is warranted under Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis) but has determined that a compensable evaluation 
is not warranted under either Diagnostic Code because X-ray 
studies have failed to confirm the presence of arthritis.

Because the evidence is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply, and the claim for a compensable rating for a left 
wrist disability must be denied.  


ORDER

New and material evidence having been presented, reopening of 
the claim of entitlement to service connection for cervical 
spine disability is granted.

New and material evidence having been presented, reopening of 
the claim of entitlement to service connection for low back 
disability is granted.

Entitlement to service connection for a cervical spine 
disability is denied.  

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to a compensable evaluation for a left wrist 
disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


